DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim1-2, 6-7, 8 and 10 objected to because of the following informalities:  
Claim 1 line 2 recites “an first” which should read “a first”
Claim 1 line 5 recites “the first longitudinal axis” which should read “a first longitudinal axis”
Claim 1 line 7 recites “projecting the first” which should read “projecting from the first”
Claim 1 line 9 recites “the connector” which should read “the connector member”
Claim 2 line 5 recites “a first” which should read “the first”
Claim 6 lines 2 and 3 recite “the fluid connector” which should read “the connector member”
Claim 7 lines 5-6 recites “the first longitudinal axis”, which should read “a first longitudinal axis”
Claim 7 line 9 recites “the connector”, which should read “the connector member”
Claim 7 line 14 recites “a first longitudinal”, which should read “the first longitudinal”
Claim 8 line  7 recites “vent body cover”, which should read “the cover”
Claim 10 line 1 recite “the connector of the first housing”, which should read “the connector member”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recite the limitation “a fluid filter substantially parallel to the direction of fluid flow” which renders the claim indefinite. For example, figure 3D recites the filter element 417 positioned perpendicular to the fluid flow path established by fluid lumen 312 and further 212 when the first and second housing jointed together. It is not clear if the fluid filter refers the filter element as illustrated figure 3D or some other element. In an effort to compact persecution, the limitation is being interpreted as “a fluid filter substantially perpendicular to the direction of fluid flow”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pfleiderer (US 5636660 A, hereinafter ‘Pfleiderer’) in view of Desbrosses (US 20200230025 A1, hereinafter ‘Desbrosses’)
Regarding Claim 1, Pfleiderer disclose a vial access device comprising;
A first housing (figure 2, symmetrical body 3) comprising:
A vent body (figure 2, recess 15)
A first spike (figure 2, spike 1) having a proximal end (referring figure 2, the proximal end of spike 1) and a distal end (referring figure2, the distal end of spike 1), the proximal end projecting from the first housing (referring figure 2, the proximal end is projected from the symmetrical body 3), the first spike having a fluid lumen (figure 2, flow duct 12a) and a vent lumen (figure 2, flow duct 13a), each arranged parallel to a first longitudinal axis (examiner’s annotated figure 2, longitudinal axis), the vent lumen in fluidic communication with the vent body (col 4 lines 58-59, “a recess 15, for example a bore, is arranged at the end of flow duct 13a”);
a connector member (figure 2, threaded cam 7) projecting from the first housing (referring figure 2, the threaded cam 7 is projected from the symmetrical body 3), the connector member in fluid communication with the fluid lumen of the first spike (referring figure 2, the flow duct 12a is being connected to the bore within the threaded cam 7 and the flow duct 12a is in fluid communication with the bore).
Pfleiderer does not disclose the vent having a cover configured for reversibly hermetically sealing the vent body, and 
the housing comprising a shroud projecting from the first housing and at least partially surrounding a portion of the first spike, the shroud configured to receive a vial or container.
In the same filed of endeavor, Desbrosses teaches a vial access device comprising a vent body (figure 2, receptacle 60) having a cover (figure 2, plug 58) configured for reversibly hermetically sealing the vent body ([0057] “plug 58 is configured to form a hermetic seal with receptacle 60 when engaged”), and
a housing (figure 2, body 38) comprising a shroud (figure 2, collar 48) projecting from the housing (referring figure 2, the collar 48 is projected from the body 38) and at least partially surrounding a portion of the first spike (referring figure 2, the collar 48 surround second piercing member 54), the shroud configured to receive a vial or container ([0055] “the cylindrical collar 48 is disposed around the outside of the stopper-side of vial 30”).
Desbrosses provide the receptacle having the plug configured to form a hermetic seal with the receptacle in order to maintain the entire system, prior to removal of the plug, under a sub-atmospheric pressure ([0066]), which prevent the fluid flow from the solution container into the vial facilitating the closed state between the fluid source and the drug vial ([0065]). Furthermore, Desbrosses provide the collar in order to dispose around the outside of the stopper-side vial 30 ([0055]), which securely hold the vial during reconstituting drug and further prevent accidental injury from piercing member by surrounding the piercing member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfleiderer to incorporate the teachings of Desbrosses and provides the vent body having the cover for the purpose of maintaining the vial access device under negative-pressure condition such that preventing unwanted fluid flow and further provide the shroud for the purpose of securely holding the vial during drug reconstitution and cover the spike to prevent potential accidental injury.

    PNG
    media_image1.png
    981
    561
    media_image1.png
    Greyscale

Regarding Claim 2, Pfleiderer, as modified by Desbrosses, teaches the device of claim 1.
Pfleiderer further teaches a second housing (figure 2, symmetric body 4) reversibly receivable by the connector member (col 5 lines 17-20, " the larger rotationally-symmetric body 4 are jointly separated from the smaller rotationally-symmetric body 3"), the second housing comprising
A second spike (figure 2, spike 2) having a proximal end (referring figure 2, a proximal end of spike 2) and a distal end (referring figure 2, a distal end of spike 2), the second spike having a lumen (figure 2, flow duct 12b) arranged parallel to the first longitudinal axis (referring examiner’s annotated figure 2 above, the flow duct 12b is parallel to the longitudinal axis), the second spike configured to be in fluid communication with the fluid lumen when the second housing is received by the connector member (col 4 lines 47-49, "The flow ducts 12a and 12b are arranged in such a way that they practically form an axial passage in the device according to the invention", col 5 lines 17-20, " the larger rotationally-symmetric body 4 are jointly separated from the smaller rotationally-symmetric body 3", implies when the bodies 3 and 4 are joined together, the flow duct 12a is in fluid communication with spike 2 through flow duct 12b).
	Pfleiderer does not disclose the second housing comprising a shroud projecting from the second housing and at least partially surrounding a portion of the second spike; the shroud configured to receive a vial or container.
Desbrosses teaches a housing (figure 2, body 38) comprising a shroud (figure 2, collar 48) projecting from the housing (referring figure 2, the collar 48 is projected from the body 38) and at least partially surrounding a portion of the first spike (referring figure 2, the collar 48 surround second piercing member 54), the shroud configured to receive a vial or container ([0055] “the cylindrical collar 48 is disposed around the outside of the stopper-side of vial 30”).
Desbrosses provide the collar in order to dispose around the outside of the stopper-side vial 30 ([0055]), which securely hold the vial during reconstituting drug and further prevent accidental injury from exposed piercing member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfleiderer to incorporate the teachings of Desbrosses and provides the shroud for the purpose of securely holding the vial during drug reconstitution and cover the spike to prevent potential accidental injury.
Regarding Claim 3, Pfleiderer, as modified by Desbrosses, teaches the device of claim 1.
Pfleiderer further discloses wherein the vent lumen is fluidically isolated from the fluid lumen (referring figure 2, the flow duct 13a is separated from flow duct 12a).
Regarding Claim 4, Pfleiderer, as modified by Desbrosses, teaches the device of claim 1.
Pfleiderer further discloses wherein the vent body comprises a vent filter (figure 2, air filter 16).
Regarding Claim 5, Pfleiderer, as modified by Desbrosses, teaches the device of claim 1.
Pfleiderer further disclose the first housing further comprises a fluid filter body (figure 5, filter housing comprising a top port 24 and a bottom port 25 which is configured to be connected to the first housing 1) comprising a fluid filter (figure 5, filter 23) in fluidic communication with the fluid lumen (referring figures 5 and 5a and col 5 lines 30-33 “rotationally-symmetric body 3 equipped for withdrawing liquids or solutions through a filter” , implies the flow duct 12a is in fluid communication with the filter 23 through cam 7).
Regarding Claim 6, Pfleiderer, as modified by Desbrosses, teaches the device of claim 5.
Pfleiderer further discloses the fluid filter body in fluid communication with the fluid connector (referring figures 5 and 5a and col 5 lines 30-33 “rotationally-symmetric body 3 equipped for withdrawing liquids or solutions through a filter”, implies the flow duct 12a is in fluid communication with the filter 23 through cam 7), the fluid filter body having a fluid filter surface (figure 5, surface of filter 23) substantially perpendicular to the direction of fluid flow through the connector member (referring figure 5 and col 5 lines 23-25, “The filter housing consists of a top part 24, a bottom part 25, and a filter 23 arranged transversely to the direction of flow, and known per se “, the filter 23 is positioned perpendicular to the fluid flow path 12a)
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfleiderer in view of Desbrosses and in further view of Kubo et al (US 7294122 B2, hereinafter ‘Kubo’)
Regarding Claim 7, Pfleiderer discloses a vial access device comprising:
A first housing (figure 2, symmetrical body 3) comprising:
	A vent body (figure 2, recess 15)
A first spike (figure 2, spike 1) having a proximal end (referring figure 2, proximal end of spike 1) and a distal end (referring figure 2, distal end of spike 1), the proximal end projecting from the first housing (referring figure 2, the proximal end is projected from the symmetrical body 3), the first spike having a fluid lumen (figure 2, flow duct 12a) and a vent lumen (figure 2, flow duct 13a), each arranged parallel to a first longitudinal axis (examiner’s annotated figure 2, longitudinal axis, the ducts are arranged parallel to the longitudinal axis), the vent lumen in fluidic communication with the vent body (col 4 lines 58-59, “a recess 15, for example a bore, is arranged at the end of flow duct 13a”);
a connector member (figure 2, threaded cam 7) projecting from the first housing (referring figure 2, the threaded cam 7 is projected from the symmetrical body 3), the connector member in fluid communication with the fluid lumen of the first spike (referring figure 2, the flow duct 12a is being connected to the bore within the threaded cam 7).
And:
	A second housing (figure 2, symmetric body 4) reversibly received by the connector member (col 5 lines 17-20, " the larger rotationally-symmetric body 4 are jointly separated from the smaller rotationally-symmetric body 3"), the second housing comprising:
A second spike (figure 2, spike 2) having a proximal end (referring figure 2, a proximal end of spike 2) and a distal end (referring figure 2, a distal end of the spike 2), the proximal end projecting from the second housing (referring figure 2, the proximal end of spike 2 is projected from the symmetric body 4), the second spike having a lumen (figure 2, flow duct 12b) arranged to parallel to the first longitudinal axis (referring examiner’s annotated figure 2 above, the flow duct 12b is parallel to the longitudinal axis), the second spike in fluid communication with the fluid lumen (col 4 lines 47-49, "The flow ducts 12a and 12b are arranged in such a way that they practically form an axial passage in the device according to the invention" col 5 lines 17-20, " the larger rotationally-symmetric body 4 are jointly separated from the smaller rotationally-symmetric body 3", implies when the bodies 3 and 4 are joined together, the flow duct 12a is in fluid communication with spike 2 through flow duct 12b).
Pfleiderer does not disclose the vent body having a cover configured for reversibly hermetically sealing the vent body;
the first housing comprising a shroud projecting the first housing and at least partially surrounding a portion of the first spike; the shroud configured to receive a vial or container; and
The second housing comprising a shroud projecting from the second housing and at least partially surrounding a portion of the second spike; the shroud configured to receive a vial or container.
Desbrosses teaches a vial access device comprising a vent body (figure 2, receptacle 60) having a cover (figure 2, plug 58) configured for reversibly hermetically sealing the vent body ([0057] “plug 58 is configured to form a hermetic seal with receptacle 60 when engaged”), and
The first housing (figure 2, body 38) comprising a shroud (figure 2, collar 48) projecting from the first housing (referring figure 2, the collar 48 is projected from the body 38) and at least partially surrounding a portion of the first spike (referring figure 2, the collar 48 surround second piercing member 54), the shroud configured to receive a vial or container ([0055] “the cylindrical collar 48 is disposed around the outside of the stopper-side of vial 30”).
Desbrosses provide the receptacle having the plug configured to form a hermetic seal with the receptacle in order to maintain the entire system, prior to removal of the plug, under a sub-atmospheric pressure ([0066]), which prevent the fluid flow from the solution container into the vial facilitating closed state ([0065]). Furthermore, Desbrosses provide the collar in order to dispose around the outside of the stopper-side vial 30 ([0055]), which securely hold the vial during reconstituting drug and further prevent accidental injury from piercing member by surrounding the piercing member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfleiderer to incorporate the teachings of Desbrosses and provides the vent body having the cover for the purpose of maintaining the vial access device under negative-pressure condition such that preventing unwanted fluid flow and further provide the shroud for the purpose of securely holding the vial during drug reconstitution and cover the spike to prevent potential accidental injury. 
Pfleiderer, as modified by Desbrosses, is still silent as to the shroud projecting from the second housing and at least partially surrounding a portion of the second spike; the shroud configured to receive a vial or container.
In the same filed of endeavor, Kubo teaches a vial access device comprising a first housing (figure 2, member 1) and a second housing (figure 2, member 2) and each housing comprises shroud (figure 2, skirt 9 and 20). The second housing comprises the shroud (figure 2, skirt 20) projecting from the second housing (referring figure 2, the skirt 20 is projected from the body of member 2) and at least partially surrounding a port of the second spike (col 7 lines 45-48 “The medicament-specific hollow needle 19 is disposed at the center of the skirt 20, and is completely enclosed and covered by the skirt 20”); the shroud configured to receive a vial or container (as shown figures 9a-c, the skirt 20 is configured to receive a vial 28).
Kubo provides both members comprise skirt in order to guide puncture when the hollow needle punctured into a rubber plug of vial  (col 6 lines 35-37, col 7 lines 43-45) and prevent risk of accident puncture by the hollow needle (col 7 lines 47-50). Providing skirt on both housing would be beneficial when the device is utilized for vial to vial drug reconstitution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfleiderer, as modified by Desbrosses, to incorporate the teachings of Kubo and provides the second housing comprising the shroud for the purpose of guiding puncturing and prevent accidental damage.
Regarding Claim 8, Pfleiderer teaches a method of transferring liquid between sealed vials, the method comprising:
Providing a vial access device as defined in claim 7 (the device as set forth claim 7 rejection above).
Establishing fluid communication between the sealed vials (figure 6a, establishing fluid communication between vials 10 and 11), at least one of the seal comprises a reconstitutable medicament (referring figure 6a, vial 11 comprises a dry substance which is reconstituted by solution agent component)
Reconstituting the medicament (referring figure 6a-b, solution from vial 10 transferred into vial 11 reconstituting dry substance into liquid form);
Pfleiderer does not disclose the method comprising where the cover is in a hermetically sealed configuration with the vent body 
At least one of the sealed vials being under reduced pressure 
Manipulating cover to an unsealed configuration with the cover
Desbrosses teaches a method comprising where the cover is in a hermetically sealed configuration with the vent body ([0057] “plug 58 is configured to form a hermetic seal with receptacle 60 when engaged”)
At least one of the sealed vials being under reduced pressure ([0066] “vial 30 is initially sealed and under a vacuum”)
Manipulating cover to an unsealed configuration with the cover ([0066] “removal of plug 58 causes atmospheric air from the external environment to flow into vial 30”).
Desbrosses provides the method comprising the plug hermetically seals the entire system, providing vial sealed under a vacuum, removing plug to causes atmospheric air from the external environment to flow into the system in order to maintain the entire system, prior to removal of the plug, under a sub-atmospheric pressure ([0066]) such that prevent the fluid flow from the solution container into the vial facilitating the closed state ([0065]). This configuration is beneficial because the user can facilitate an open state of the entire system comprising drug vial and fluid source by merely removing the plug from the closed state ([0065]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfleiderer to incorporate the teachings of Desbrosses and provide the method comprises the cover is in a hermetically sealed configuration with the vent body, sealed vial being under reduced pressure, and manipulating cover to an unsealed configuration with the cover for the purpose of manipulating open and closes state device by removing plug.
Regarding Claim 9, Pfleiderer, as modified by Desbrosses, teaches the method of claim 8.
Pfleiderer further discloses disconnecting the first housing from the second housing (col 5 lines 50-53, “After the transfer of liquid has been completed, the rotationally-symmetric bodies 3 and 4 are separated from each other”)
Pfleiderer does not disclose before or after manipulating the cover to the unsealed configuration.
Desbrosses teaches manipulating the cover to the unsealed configuration ([0065], “By removing plug 58 from receptacle 60 (or opening plug 58), vial 30 is placed in fluid communication with an external environment”).
Desbrosses provides the method comprising removing plug places the device in fluid communication with an external environment in order to maintain the system under a sub-atmospheric pressure ([0066]), and facilitating open or closed state of the device by manipulating plug ([0065]-[0066], “user merely moves plug 58 from a closed state to an opened state”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfleiderer to incorporate the teachings of Desbrosses and provide the method comprising before or after manipulating the cover to the unsealed configuration for the purpose of maintaining the system under sub-atomic pressure and facilitating open state by removing the cover.
Regarding Claim 10, Pfleiderer, as modified by Desbrosses, teaches the method of claim 9,
Pfleiderer further discloses connecting the connector member to a drug delivery device (col 5 lines 27-28, “Via a threaded cam 27 matching the cam 7, it is possible to connect a syringe 21”), IV bag, or IV line.
Pfleiderer does not discloses connecting the connector member to a drug delivery device, IV bag, or IV line, before or after manipulating the cover to the unsealed configuration.
Desbrosses teaches manipulating the cover to the unsealed configuration ([0065], “By removing plug 58 from receptacle 60 (or opening plug 58), vial 30 is placed in fluid communication with an external environment”).
Desbrosses provides the method comprising removing plug places the device in fluid communication with an external environment in order to maintain the system under a sub-atmospheric pressure ([0066]), and facilitating open or closed state of the device by manipulating plug ([0065]-[0066], “user merely moves plug 58 from a closed state to an opened state”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pfleiderer to incorporate the teachings of Desbrosses and provide the method comprising before or after manipulating the cover to the unsealed configuration for the purpose of maintaining the system under sub-atomic pressure and facilitating open state by removing the cover.
Regarding Claim 11, Pfleiderer, as modified by Desbrosses, teaches the method of claim 8.
Pfleiderer further discloses the vial access device further comprises a fluid filter body (figure 5, filter housing comprising a top port 24 and a bottom port 25) comprising a fluid filter (figure 5, filter 23) in fluidic communication with the fluid lumen (referring figures 5 and 5a and col 5 lines 30-33 “rotationally-symmetric body 3 equipped for withdrawing liquids or solutions through a filter” , implies the flow duct 12a is in fluid communication with the filter 23 through cam 7).
Regarding Claim 12, Pfleiderer, as modified by Desbrosses, teaches the method of claim 11.
Pfleiderer further discloses filtering the medicament (referring figure 6b and col 5 lines 30-33, “rotationally-symmetric body 3 equipped for withdrawing liquids or solutions through a filter” implies the reconstituted drug is withdrawn through the filter element).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zinger et al (US 20030109846 A1) teaches a vial access device comprises a first and a second housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781